Citation Nr: 0825976	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-38 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for a service-
connected lumbar spine disorder, currently evaluated 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and J.L.


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 1991 to March 1995.

Service connection was granted for residuals of a low back 
injury in a June 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts; a 10 percent disability rating was 
assigned.

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the St. 
Louis RO which continued the veteran's service-connected low 
back disorder at 10 percent disabling.  The veteran filed a 
notice of disagreement in regards to the May 2004 rating 
decision.  He requested review by a decision review officer 
(DRO).  The DRO conducted a de novo review of the claim and 
increased the veteran's service-connected low back disability 
to 
20 percent disabling in an October 2004 DRO decision.  The 
veteran has expressed his continued disagreement with the 20 
percent disability rating assigned to his service-connected 
low back disability.  See also AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].  The RO in 
Boston maintains original jurisdiction over the claim.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Boston RO in October 2006.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

This case was remanded by the Board in February 2007 for 
additional evidentiary and procedural development.  This was 
accomplished, and in May 2008 the VA Appeals Management 
Center (AMC) issued a supplemental statement of the case 
(SSOC) which continued to deny the veteran's claim.  The 
veteran's claims folder has been returned to the Board for 
further appellate proceedings.




FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's service-connected lumbar disorder disability is 
manifested by pain and some limitation of motion.  The 
measured range of forward flexion during a March 2008 VA 
examination was 90 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the service-connected lumbar spine disorder are not met.  
38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5239 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected lumbar spine disorder. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in February 2007.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to provide 
additional notice pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) and provide the veteran with a VA 
examination.  The AOJ was then to readjudicate the claim.  

In February 2007, the AMC sent the veteran a VCAA letter 
complying with the Board's remand instructions, and VA 
examination was obtained in March 2008.  The AMC subsequently 
readjudicated the claims in the May 2008 SSOC.
Thus, all of the Board's remand instructions have now been 
complied with as to the five issues adjudicated in this 
decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].  

The VCAA

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  
The veteran was informed of the relevant law and regulations 
pertaining to his increased rating claim in a letter from the 
RO dated February 5, 2004.  The veteran was specifically 
informed that in order to established entitlement to an 
increased disability rating the evidence must demonstrate 
"that your service-connected condition has gotten worse."  

Crucially, the veteran was generally informed of VA's duty to 
assist him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
February 2004 letter and a letter from the AMC dated February 
26, 2007.  

Specifically, the veteran was advised in the February 2007 
letter that VA is responsible for obtaining records from any 
Federal agency, to include military records, outpatient 
records from VA treatment facilities and records from the 
Social Security Administration.  The February 2004 letter 
specifically indicated that records from the VA outpatient 
clinic in Springfield and the VA Medical Center (VAMC) in 
Northhamptom were being obtained on his behalf.  Both VCAA 
letters further indicated that a VA examination would be 
scheduled if necessary to adjudicate his claim.  With respect 
to private treatment records, the February 2007 letter 
informed the veteran that VA would make reasonable efforts to 
obtain relevant private records, and the February 2004 letter 
specifically indicated that records from Dr. L. had been 
requested on the veteran's behalf.  Copies of VA Form 21- 
4142, Authorization and Consent to Release Information, were 
included with the letters, and the veteran was asked to 
complete this release for each private healthcare provider so 
that VA could obtain these records on his behalf.  

The February 2007 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It is your 
responsibility to make sure that we receive all requested 
records that are not in the possession of a Federal 
department or agency" [Emphasis as in the original letter].  

The February 2007 VCAA letter also specifically requested of 
the veteran: "If you have any additional information or 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This request complies with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159 (b) 
in that the RO informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  
See 38 C.F.R. § 3.159(b)(1).]

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim in May 2004.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
veteran was provided with VCAA notice through the February 
2007 VCAA letter, and his claim was readjudicated in the 
March 2008 SSOC, after he was provided with the opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claims on the 
merits.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, elements (1), (2) and (3) are not at issue.  
The veteran received notice as to elements (4) and (5), 
degree of disability and effective date via the February 2007 
letter.  Moreover, because the veteran's claim is being 
denied, elements 
(4) and (5) are moot.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was not informed of the 
evidence necessary to substantiate his claim as contemplated 
in the recent Vazquez decision.  However, the essential 
fairness of the adjudication was not affected because the 
veteran had actual knowledge of what was necessary to 
substantiate his claim.  See Sanders, supra.  The veteran has 
submitted argument which specifically referenced former 
Diagnostic Code 5293 and the rating criteria pertinent to his 
lumbar spine disorder, and his representative has made 
specific argument as to how this disability had increased in 
severity and the effect that increase had on the veteran's 
employment and daily life.  See, e.g., the October 19, 2004 
substantive appeal and the August 29, 2006 Statement of 
Representative.  

Moreover, both the veteran and his representative discussed 
reasons why they believes that the veteran met the 
evidentiary burdens necessary to allow for the grant of his 
claim during the October 2006 hearing.  It is therefore clear 
that the veteran was aware of the applicable schedular 
standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.   

The Board further notes that neither the veteran or his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  
In particular, reports of VA and private treatment of the 
veteran have been associated with the claims folder.  
Additionally, the veteran was afforded VA examinations in 
March 2004, May 2005 and March 2008.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization.  As 
noted in the Introduction, he testified at a personal hearing 
which was chaired by the undersigned in October 2006.

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The applicable rating criteria for the spine, found at 
38 C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran's increased rating claim was filed in December 2003, 
subsequent to these changes.  

The veteran has argued that former Diagnostic Code 5293 
should be utilized to evaluate his claim.  See his October 
19, 2004 substantive appeal.  However, the former criteria 
cannot be used in this case because the claim was not filed 
when such criteria were effective.  See VAOPGCPREC 3-2000.  
Accordingly, only the current criteria will be employed in 
the adjudication of this claim.

The current schedular criteria are as follows:

General Rating Formula for Diseases and Injuries of the Spine 

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5239 (2007).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2007).



Analysis

Appropriate rating criteria

Under the current criteria, a service-connected lumbar spine 
disability can be rated under the General Rating Formula for 
Diseases and Injuries of the Spine or in certain 
circumstances under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  The 
veteran's service-connected low back disability is currently 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

The veteran has made complaints as to radiating pain, 
specifically into his right lower extremity.  See the October 
2006 hearing transcript, pages 5-6.  There is one VA 
outpatient note dated in May 2005 which indicates the 
presence of "radicular symptoms."  However, the remainder 
of the objective medical evidence is negative for any 
neurological symptoms associated with the service-connected 
lumbar spine disorder.  

Crucially, all three VA examiners indicated there was no 
evidence of neurological symptomatology attributed to the 
service-connected spine disability.  The May 2005 VA examiner 
specifically noted: "There is no evidence of any neurologic 
compression or radiculopathy or intervertebral disc 
syndrome."  Furthermore, a May 2004 VA outpatient note 
indicated "post traumatic pain without any evidence of 
neurologic deficit."  Moreover, though the veteran has 
testified as to the occurrence of back spasms [see the 
October 2006 hearing transcript, page 18], none have been 
identified in the objective medical evidence of record, to 
include specific denial of back spasms during the March 2004 
and May 2005 VA examinations.

Therefore, as the preponderance of the evidence is negative 
for neurological symptomatology associated with the service-
connected lumbar spine disorder, the Formula for Rating 
Intervertebral Disc Syndrome will not be employed, and the 
veteran will rated under the General Rating Formula for 
Diseases and Injuries of the Spine.

Schedular rating

To warrant the next higher 40 percent disability rating for a 
lumbar spine disability under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or ankylosis of the thoracolumbar spine.  

The measured range of forward flexion was 90 degrees during 
the March 2004 VA examination, 60 degrees during the May 2005 
VA examination and 90 degrees during the March 2008 VA 
examination, clearly not approximating the required 30 
degrees or less.   [Normal forward flexion of the 
thoracolumbar spine is 90 degrees.  See 38 C.F.R. § 4.71a, 
Plate V.]

Ankylosis of the entire lumbar spine is not demonstrated in 
the medical evidence, and the veteran does not appear to 
contend that his back is ankylosed.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  The veteran's lumbar spine manifestly is not 
immobile.  Accordingly, the veteran's service-connected low 
back disability also does not warrant a 50 or 100 percent 
rating under the General Rating Formula for Diseases and 
Injuries of the spine. 

In short, the objective medical evidence of record indicates 
that the veteran is not entitled to an increased disability 
rating under the current schedular criteria.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2007).  See DeLuca, supra.  

The veteran has complained of severe low back pain, and has 
described to the three VA examiners as well as the 
undersigned how his back pain has causes him substantial 
functional loss and major industrial impairment.  See, e.g., 
the October 2006 hearing transcript, pages 7-18.  However, 
there is no objective medical evidence that such 
symptomatology warrants the assignment of additional 
disability under the current schedular criteria.  It is clear 
from the reports of the March 2004, May 2005 and March 2008 
VA examinations that the veteran's pain was taken into 
consideration in measuring range of back motion.  

Moreover, though the veteran described himself as having 
"major functional impact due to pain" at the time of the 
March 2004 VA examination and "significant fatigability" at 
the time of the May 2005 VA examination, his objective 
measured range of forward flexion at these times [90 degrees 
in March 2004 and 60 degrees in May 2005] was not even close 
to the required 30 degrees for assignment of an increased 
rating.  

In any event, any functional loss identified during these 
prior examinations appears to have completely resolved as of 
the most recent examination, as the March 2008 VA examiner 
indicated that "Joint is painful on motion and the range of 
motion or joint function is not additionally limited by pain, 
fatigue, weakness, incoordination, or lack of endurance 
following repetitive use [times] 3."  As was noted above, 
there was 90 degrees of flexion at the time of the most 
recent October 2007 VA examination (as noted above 90 degrees 
is normal).  

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

As noted in the Introduction above, the veteran's most recent 
claim for an increased disability rating was filed on 
December1, 2003.  In this case, therefore, the relevant time 
period is from December 1, 2002 to the present.  

The RO has rated the veteran 10 percent disabling from the 
date of service connection in 1995 to December 1, 2003 and 20 
percent disabling thereafter.  
In essence, the evidence of record, to include the three VA 
examination reports in March 2004, May 2005 and in March 2008 
as well as the VA outpatient treatment reports, indicates 
that there were no clinical findings sufficient to justify 
the assignment of a higher or lower rating.  Accordingly, 
there is no basis for awarding the veteran a disability 
rating other than the currently assigned 20 percent from 
December 1, 2003.  

Extraschedular rating considerations

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected lumbar 
spine disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2007) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event if 
the veteran believes that an exceptional or unusual 
disability picture is present which warrants consideration of 
an extraschedular rating by appropriate VA officials, he may 
raise this matter with the RO.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected lumbar spine disorder.  The 
benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for the service-connected lumbar spine disorder is denied.

-
____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


